Citation Nr: 1104657	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  00-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
residuals of a right knee arthrotomy from November 20, 1989.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1953 to May 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Procedural history

In a January 1958 rating decision, the RO granted service 
connection for residuals of a right knee arthrotomy.  A 10 
percent disability rating was assigned under Diagnostic Code 5259 
(which pertains to symptomatic removal of semilunar cartilage), 
effective December 3, 1957.  The Veteran was notified of this 
decision in February 1958.  He did not file an appeal.  

In November 1989, the Veteran filed a claim seeking an increased 
rating for his service-connected right knee disability.  In the 
above-mentioned May 1990 rating decision, the RO continued the 
assigned 10 percent disability rating.  The Veteran perfected an 
appeal of this decision and requested a personal hearing at the 
RO before a Hearing Officer.  

In December 1990, the Veteran presented testimony at a personal 
hearing conducted at the Cincinnati RO before a Hearing Officer.  
A transcript of this hearing has been associated with the 
Veteran's claims folder.  In a decision that same month, the 
Hearing Officer granted a 20 percent rating for the Veteran's 
right knee disability.  In a January 1991 rating decision, the RO 
implemented the Hearing Officer's decision, and granted a 20 
percent rating for residuals of a right knee arthrotomy under 
Diagnostic Code 5257 (which pertains to other impairment of the 
knee), effective November 20, 1989 the date of the Veteran's 
claim.  In the cover letter provided to the Veteran with the 
rating decision, it was stated that this increase represented a 
full grant of the benefit sought on appeal, and his appeal was 
considered withdrawn.  Hence, the case was not sent to the Board.
At no time did the Veteran express satisfaction with the 20 
percent rating granted in the January 1991 rating decision, or 
request withdrawal of his appeal based on the award of an 
increased 20 percent rating.  As the increased 20 percent rating 
assigned is not the maximum rating that could be assigned, the 
Board finds that the issue has remained in appellate status since 
the time of the May 1990 rating decision.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  

In March 2000, the Veteran again filed a claim for an increased 
rating.  In a June 2000 rating decision, the RO confirmed and 
continued a single 20 percent disability rating for the service-
connected residuals of a right knee arthrotomy through April 12, 
2000.  Additionally, effective from April 13, 2000, the rating 
decision bifurcated the Veteran's service-connected right knee 
disability rating and assigned a separate 10 percent rating for 
non-arthritic residuals of the right knee arthrotomy and a 
separate 10 percent rating for traumatic arthritis of the right 
knee.  Hence, the combined rating for the right knee disability 
remained at 20 percent.  The Veteran also appealed this 
determination to the Board.  

In September 2000, the Veteran presented testimony at a personal 
hearing conducted at the Cleveland RO before a Decision Review 
Officer (DRO).  In November 2001, the Veteran testified at a 
personal hearing, conducted via videoconferencing equipment, 
which was chaired by the undersigned Veterans Law Judge (VLJ).  
Transcripts of those hearings have been associated with the 
Veteran's claims folder.

In a March 2003 decision, the Board denied the Veteran's 
increased rating claims.  The Veteran appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2004 Joint Motion, the parties requested that 
the Board's March 2003 decision be vacated and the case remanded 
to the Board.  In a July 2004 Order, the Court granted the Joint 
Motion, vacated the Board's March 2003 decision, and remanded the 
case to the Board for action consistent with the Joint Motion.  

By a decision dated in October 2004, the Board again denied the 
Veteran's claims of entitlement to an increased rating for the 
disabilities on appeal.  The Veteran appealed that determination 
to the Court.  By an Order dated February 10, 2006, the Court 
granted a February 2006 Joint Motion to remand this appeal to the 
Board. This Order served to vacate the October 2004 Board 
decision.  

In November 2006 the Board remanded the Veteran's claim for 
additional evidentiary development in compliance with the 
February 2006 Joint Motion.  A supplemental statement of the case 
was issued in July 2009 by the VA Appeals Management Center 
(AMC), which continued the denial of the Veteran's claims.  

In a December 2009 decision, the Board again denied the Veteran's 
claims for entitlement to increased ratings.  The Veteran 
appealed the decision to the Court.  By an Order dated July 8, 
2010, the Court granted a July 2010 Joint Motion, vacated the 
December 2009 Board decision, and remanded the case to the Board.  

For the reasons explained below, the Board has re-characterized 
the issue before it as a single issue for clarity and 
consistency.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's underwent 
a right medial meniscectomy on May 6, 1954.  

2.  From November 20, 1989, the Veteran experienced symptomatic 
residuals of the right medial meniscectomy.  

3.  From November 20, 1989, functional impairment of the right 
knee comparable to no more than moderate instability has been 
demonstrated by competent medical, or competent and credible lay, 
evidence.  
4.  From November 20, 1989, the Veteran's right knee disability 
was also manifested by X-ray evidence of arthritis with objective 
evidence of pain, noncompensable limitation of extension and 
flexion, and functional impairment.  


CONCLUSIONS OF LAW

1.  From November 20, 1989, the criteria for a 10 percent rating 
for residuals of a right medial meniscectomy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5259 (2010).  

2.  From November 20, 1989, the criteria for a separate rating of 
20 percent for non-arthritic residuals of a right knee arthrotomy 
(instability) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 
(2010).  

3.  From November 20, 1989, the criteria for a separate 10 
percent rating for right knee arthritis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).



Duty to Notify

The Board's October 2004 and December 2009 decisions contained 
extensive discussions of the notice requirements of the VCAA (see 
the Board's October 2004 decision, pages 5-7; and the Board's 
December 2009 decision, pages 6-10).  In its discussions, the 
Board stated that "the correspondence [mailed to the Veteran] 
satisfied VA's duty to notify."  Neither the February 2006 Joint 
Motion for Remand, nor the July 2010 Joint Motion for Remand, as 
adopted by the Court, mentioned any VCAA deficiencies, either as 
to adequacy of VCAA notice furnished to the Veteran or as to the 
Board's discussion of the adequacy of such notice in its October 
2004 and/or December 2009 decisions.  The Board is aware of the 
Court's often stated interest in conservation of judicial 
resources and in avoiding piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different 
arguments at successive stages of the appellate process does not 
serve the interests of the parties or the Court").  Thus, the 
Board finds that if there had been specific VCAA deficiencies, 
such would have been raised at, or by, the Court.  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake of 
judicial economy.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 
(1997) (under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have already 
been decided in a previous appeal of the same case).

Although the Court's February 2006 and July 2010 Orders served to 
vacate the Board's October 2004 and December 2009 denials and 
their legal efficacy, the Board's prior discussions nonetheless 
remains a matter of record, and were clearly provided to the 
Veteran.  Examination of the now-vacated decisions reveals that 
the Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Nevertheless, the Board will 
address how the duty to notify has been satisfied with respect to 
the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for an increased rating in a letter from 
the RO dated February 5, 2007 including a request for evidence 
demonstrating that his service-connected disability had gotten 
worse.  Crucially, the RO informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced February 2007 letter, whereby the Veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), or 
from the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran that 
the VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or local 
governments, private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 21-
4142, Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.  

The February 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide it, 
or VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal department or 
agency." (Emphasis as in the original letter.)  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced February 2007 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact of 
the condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the February 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when the 
claim was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to an effective date determination, such as information 
about continuous treatment or when treatment began, service 
medical records the Veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.  

The Board also acknowledges the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case. However, this case was 
recently overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F.3d. 1270 (2009).  Nevertheless, the 
Veteran was provided with notice that complied with Court's 
decision in Vazquez-Flores v. Peake in a letter from the RO dated 
in February 2009.  The Board recognizes that this letter, along 
with the February 2007 letter discussed above, was mailed to the 
Veteran after adjudication of the claim by the RO.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  However, the Veteran was 
provided with an opportunity to respond and his claim was 
readjudicated in the July 2009 supplemental statement of the case 
(SSOC).  

The Veteran and his attorney have not since raised any VCAA 
notice concerns.  It is abundantly clear that the Veteran through 
counsel is fully aware of what is required under the VCAA.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (VA has no further duty to 
notify a veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining evidence, in that no 
reasonable possibility exists that any further assistance would 
aid him in substantiating his claim).  In sum, the record 
indicates that the Veteran received appropriate notice pursuant 
to the VCAA.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Unlike the VA's duty to notify, the February 2006 Joint Motion 
did find deficiencies in VA's previous efforts to assist the 
Veteran.  The Joint Motion stated that the VA failed to obtain 
relevant VA outpatient treatment records.  The parties also noted 
that the Board erred by not addressing why the July 2002 VA 
examination was adequate in light of the examiner's failure to 
discuss how the Veteran's right knee range of motion was limited 
by pain.  In light of the Court Order, the Veteran was afforded 
another VA examination in June 2007 and the additional medical 
records were obtained and associated with the Veteran's claims 
folder.  No deficiency in the duty to assist was noted in the 
July 2010 Joint Motion.  

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it. In particular, the VA 
has obtained the Veteran's service treatment records, VA 
outpatient medical records and provided him with multiple VA 
examinations.

Specifically, the Veteran was provided with VA examinations in 
April 2000, October 2000, July 2002 and June 2007.  The reports 
of these examinations reflect that the examiners recorded his 
current complaints, conducted appropriate physical examinations 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  While the Board is 
aware that the April 2000 VA examiner did not indicate review of 
the Veteran's claims folder, the medical history considered was 
consistent with that contained in the claims folder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability, not the medical history, is of primary concern.").  
Furthermore, while the July 2002 VA examiner did not comment on 
any functional loss the Veteran experiences due to right knee 
pain, the absence of such finding impacts the completeness of the 
report, it does not render the medical findings inadequate.  The 
Board therefore concludes that the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2010).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He exercised the option of a 
personal hearing and was afforded one in December 1990, September 
2000, and November 2001 as detailed in the Introduction above.  
Consequently, the Board finds that VA's duty to assist has also 
been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

Under Diagnostic Code 5259, cartilage, semilunar, removal of, 
symptomatic warrants a 10 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2010).  This is the maximum rating 
under this diagnostic code.  

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent disability 
rating and moderate recurrent subluxation or lateral instability 
in the knee warrants a 20 percent disability rating.  A 10 
percent disability rating is warranted for slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).  

VA General Counsel has held that knee arthritis and instability 
may be rated separately under Diagnostic Codes 5003 and 5257, 
while cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  

For the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2010).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  When an evaluation of a 
disability is based on limitation of motion, the Board must also 
consider, in conjunction with the otherwise applicable diagnostic 
code, any additional functional loss the veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concern 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concern the effects of the 
disability on the veteran's ordinary activity.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

However, the Board observes that since Diagnostic Code 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, supra do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees, and a 20 percent rating is warranted where flexion is 
limited to 30 degrees.  A 10 percent rating is also appropriate 
where extension of the leg is limited to 10 degrees, and a 20 
percent rating is warranted for extension limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Normal range of 
motion for the knee is flexion to 140 degrees and extension to 
0 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

Words such as "slight", "moderate" and "severe" are not defined 
in VA's Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2010).  The Board observes in passing that 
'moderate' is generally defined as 'of average or medium quality, 
amount, scope, range, etc.'  See Webster's New World Dictionary, 
Third College Edition (1988), 871.  

In adjudicating a claim, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

Initially, the Board notes that in the July 2004 Joint Motion, 
the parties observed that the June 2000 rating decision confirmed 
and continued the 20 percent disability rating assigned to the 
Veteran's right knee disability but changed the evaluation from 
20 percent under Diagnostic Code 5257 to a combination of 10 
percent under Diagnostic Code 5259 and 10 percent under 
Diagnostic Code 5010.  In doing so, the parties asserted that the 
RO violated 38 C.F.R. § 4.14 as well as VA General Counsel 
Precedent Opinion (VAOPGCPREC) 9-98.  (See the July 2004 Joint 
Motion for Remand, page 2).  In the most recent Joint Motion 
dated in July 2010, the parties averred that the Board erred in 
not discussing the change of rating codes fully.  

In considering the Joint Motions, as well as the evidence of 
record, the Board finds that the Veteran is entitled to the 
maximum 10 percent rating under Diagnostic Code 5259 for the 
symptomatic removal of the semilunar cartilage.  This rating had 
been in effect since the Veteran's original claim in 1957.  
Moreover, this rating utilizes the most appropriate Diagnostic 
Code in rating disability associated with residuals of a 
meniscectomy.  

Additionally, the Board finds that the Veteran is entitled to a 
separate 20 percent rating for nonarthritic residuals of his 
right knee disability (instability), but no higher, under 
Diagnostic Code 5257 from November 20, 1989 (the date of receipt 
of the increased rating claim) to the present.  The record does 
not contain clinical evidence pertaining to the one year period 
prior to the claim, so as to establish entitlement therefrom, 
pursuant to 38 C.F.R. § 3.400 (2010).  

Review of the evidence of record demonstrates that the evidence 
is not compatible with a finding of subluxation or lateral 
instability in the right knee that would be considered severe 
such that a 30 percent rating may be assigned under this 
diagnostic code.  For example, upon VA examination in March 1990, 
the examiner stated that the Veteran right knee was stable.  
There was a slight enlargement of the knee but the clinician 
described it as insignificant.  During the April 2000 VA 
examination, the Veteran's knee was observed to be stable.  He 
specifically denied episodes of dislocation or subluxation.  

The findings from the March 1990 and April 2000 VA examiners are 
consistent with the remaining evidence of record.  For example, 
the Veteran's right knee was described as stable in November 
1989.  Testing conducted in April 1990 was negative for varus or 
valgus instability but positive for crepitus and McMurray 
testing.  The Board notes that an August 1997 treatment record 
described the Veteran as "very active" with no varus or valgus 
instability.  In September 1999 the Veteran's knee was described 
as stable to varus and valgus stress.  The physician stated that 
the Veteran had "minimal symptoms."  A VA treatment note dated in 
August 2000 noted that valgus stress testing was stable on 
anterior cruciate and posterior cruciate testing.  Upon VA 
examination in June 2007, the Veteran's right knee was again 
described as stable as the anterior and posterior drawer signs 
were negative.  He wore a knee brace with leather straps.  There 
was no medial or lateral instability at extension and Lachman's 
test was negative.  The patella tracked well with no subluxation 
or dislocation.  A VA treatment note dated in September 2008 
noted that the Veteran fell approximately 10 times in the past 
year due to weakness in the right knee.  

As such, the Board finds no basis for assigning a higher rating 
under Diagnostic Code 5257, even with consideration of the fact 
that the Veteran was given a knee brace and reported repeated 
falls due to weakness in the right knee.  In this regard, the 
Board again observes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, supra, do not apply.  See 
Johnson, supra.  In reaching this determination, the Board has 
considered the Veteran's statements.  The Board finds that the 
Veteran (as well as the other lay persons who provided 
statements) is competent to report that he has instability and 
report any functional limitations, such as difficulty with 
stairs, etc.  However, they are not competent to provide an 
opinion requiring medical knowledge, such attributing those 
symptoms to a specific aspect of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Here, the clinical evidence 
pertaining to the Veteran's right knee stability is more 
probative for the purposes of assigning a current rating to that 
disability in conjunction with the relevant rating criteria.  

Finally, the Board also finds that the Veteran is entitled to a 
separate 10 percent rating for his right knee osteoarthritis, but 
no higher, under Diagnostic Code 5010 from November 20, 1989 to 
the present, on the basis that arthritis has been clinically 
demonstrated by X-rays throughout the rating period on appeal, 
and the Veteran has been shown to have noncompensable limitation 
of motion of the right knee, crepitation with motion, consistent 
complaints of pain, particularly with use, and tenderness.  See 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, supra.  
Accordingly, under the law discussed above (and without violating 
anti-pyramiding principles), we find that the Veteran is entitled 
to a separate 10 percent rating based on these factors, under 
Diagnostic Codes 5003-5010, in addition to the separate 
20 percent rating assigned for non-arthritic residual disability 
(instability) under Diagnostic Code 5257, and a separate 10 
percent rating for symptomatic residuals associated with the 
meniscectomy contemplated under Diagnostic Code 5259.  

The Board also finds that functional impairment comparable to 
right knee flexion limited to 30 degrees or less, and/or 
extension limited to 15 degrees or more, has not been 
demonstrated by the objective clinical findings to warrant either 
a higher rating pursuant to Diagnostic Codes 5260 or 5261, or 
separate ratings under these diagnostic codes.  See VAOPGCPREC 9-
04.  VA examinations reports dated in October 2000, July 2002 and 
June 2007 demonstrated that the Veteran had a range of motion in 
excess of what would be required for a compensable disability 
rating.  At its most restricted, the Veteran's right knee range 
of motion was measured as limited to 5 degrees of extension 
during the June 2007 VA examination and 110 degrees of flexion 
during a September 2008 VA outpatient treatment record.  
Accordingly a separate compensable disability rating under 
Diagnostic Code 5260 and/or 5261 is not warranted.  Moreover, 
since the Veteran's complaints of pain are contemplated in the 10 
percent rating assigned under Diagnostic Code 5010, further 
consideration to assign another separate rating under the 
limitation of motion codes would result in pyramiding.  

With regard to DeLuca considerations, the Board observes that 
upon VA examination in June 2007, the examiner stated that the 
Veteran's right knee disability resulted in increased pain, 
fatigue and weakness following repetitive use.  No increased 
reduction in range of motion was reported.  It was further noted 
that the Veteran experienced pain during the last 30 degrees of 
flexion and during 15 degrees of extension.  Accordingly, even 
with consideration of functional loss due to pain, weakness and 
fatigue, the Veteran's disability picture does not approximate 
the limitation of leg flexion or extension warranted for a higher 
evaluation under 38 C.F.R. Part 4, Diagnostic Codes 5260 or 5261.  

In reaching its decision, the Board has considered the Veteran's 
statements regarding his pain level and functional impairment.  
The Board finds that the Veteran, as well as the other lay 
persons who provided statements, are competent to report that he 
has pain and to observe and report any functional limitations.  
However, they are not competent to provide an opinion requiring 
medical knowledge, such as attributing those symptoms to a 
specific disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the clinical evidence pertaining to the Veteran's 
right knee arthritis is more probative for the purposes of 
assigning a current rating for the disability at issue in 
conjunction with the relevant rating criteria - and the Board 
finds that the pain and functional impairment reported has been 
appropriately considered in assigning the current rating.  



Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance. See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the July 2000 Statement of the Case (SOC) 
and appears to have considered the regulation in the Veteran's 
case.  Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service- connected right 
knee disabilities.  The medical evidence does not demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities  -
- pain, limitation of motion, and instability - are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  

Since the available schedular evaluations adequately contemplate 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that the Veteran has required frequent hospitalizations for his 
right knee; in fact, it does not appear that the Veteran has been 
hospitalized at all for his right knee disability.  

With respect to employment, the evidence of record indicates that 
the Veteran is currently retired after working at a paper mill 
for 39 years.  See the June 2007 VA examination report.  While 
the examination report indicates that the Veteran was able to sit 
down at his job when his knee bothered him, there is no 
indication that the Veteran's knee disability caused him any 
unusual employment impairment.  The Board therefore has 
determined that referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In closing, the Board observes the arguments set forth in the 
parties' Joint Motion for Remand which required the Board to 
address the assignment of the diagnostic codes and to ascertain 
whether the Veteran's disability rating had been effectively 
reduced when the RO assigned two separate 10 percent ratings for 
the Veteran's right knee disability.  However, in light of the 
Board's decision above, the Board finds that those arguments are 
moot.  


ORDER

From November 20, 1989, a 10 percent rating for residuals of a 
meniscectomy remains in effect.  

From November 20, 1989, a separate rating of 20 percent, and no 
higher, for the non-arthritic residuals of a right knee 
arthrotomy (instability) is granted, subject to the limitations 
regarding the payment of monetary benefits.  

From November 20, 1989, a separate 10 percent rating, and no 
higher, for arthritis of the right knee is granted, subject to 
the limitations regarding the payment of monetary benefits.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


